Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered, and are persuasive. The presently presented claim amendments have overcome the prior rejections made under 35 USC 101, and have added subject matter absent from the previously cited prior art.	However, after further search and consideration a new grounds of rejection has been made in view of timeanddate.com (Uses for the Date Calculators. archive.org retrieval of timeanddate.com as it appeared in 2015. pgs. 1 - 5. (Year: 2015)). Prior to the date of Applicant’s filing, timeanddate.com anticipated calculation of a particular date given the current time and a time difference (see pg. 2 under “Calculate which date it would be in X days”, and the “Date and time calculator: Add to or subtract from a date and time” on pg. 4, which shows calculating the output date given a start date (such as the current date, as shown via the clickable “Today” and “Now” options), where years, months, weeks, days, hours, minutes, and/or seconds can be input (representing the “time difference” to determine a “new date” (the claimed “designated start time”)).	An updated grounds of rejection is provided based on the disclosure and functionality of timeanddate.com.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US-7561985-B2) in view of Nakazawa (US-10698646-B2) and timeanddate.com (Uses for the Date Calculators. archive.org retrieval of timeanddate.com as it appeared in 2015. pgs. 1 - 5. (Year: 2015))).
	Regarding claim 1, Kanai shows a remote operation system comprising a management server having a first hardware processor executing computer instructions and a management client having a second hardware processor executing computer instructions, that manage an electronic device (col. 7 lines 1-10), wherein	the management server (Fig. 1 and col. 5 lines 49-52 showing a “remote maintenance system”) manages a task that is an operation (col. 7 lines 65-67) on the electronic device (col. 5 lines 37-40 and col. 6 lines 11-15 showing a “maintenance target system”) by the management  where the task timing information is a designated start time and date that is a time and date designated to start the task (Fig. 16 and [47,65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management and execution architecture of Kanai with Nakazawa’s explicit support for both task initiation dates and times in order to enable scheduling windows in which a task will execute in advance of said execution.	Kanai in view of Nakazawa thus show a designated start time (e.g., Kanai, col. 6 lines 33-36), but not where the time is provided as a time difference between a designated time and the current time and the current time at a server, 	and generating the designated start time and date by applying the time difference to the current time.	dayandtime.com shows where the time is provided as a time difference (pg. 4, see “add/subtract” which includes options ranging from years to seconds) between a designated time (the resultant calculated “new date”) and the current time and the current time at a server 
and generating the designated start time and date by applying the time difference to the current time (see the “Calculate new date” on pg. 4, which in the example would add 800 hours to a date/time to calculate the “designated start date and time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa, including their client/server operating environment and task scheduling, with the date calculation techniques of timeanddate.com in order to allow a user more flexibility in how they express a desired event starting date (dateandtime.com allowing expression via the “add/subtract” expression in years, months, weeks, days, hours, minutes, and/or seconds”).	Regarding claim 3, Kanai in view of Nakazawa and dateandtime.com as combined above show claim 1, wherein 	the management server stores task management information to manage the task (Kanai, col. 6 lines 30-34); and 	where the management client (Kanai, col. 5 lines 55-60) instructs the management server (Kanai col. 5 line 65 – col. 3), 	the management server updating as instructed by the management client (Kanai, col. 6 lines 30-36, col. 6 lines 52-57).	Kanai in view of Nakazawa dateandtime.com as combined in claim 1 do not show wherein the management server stores task management information to manage the task, the task management information includes a task status that is a status of the task, where the 
	Regarding claim 7, Kanai shows a management client (col. 5 lines 55-60 showing a “mediation apparatus”) that manages an electronic device (col. 5 lines 37-40 and col. 6 lines 11-15 showing a “maintenance target system”), wherein	the management client has a hardware processor executing computer instructions (col. 7 lines 1-5) to implement that	from a management server (Fig. 1 and col. 5 lines 49-52 showing a “remote maintenance system”) that manages a task (col. 7 lines 65-67) that is an operation on the electronic device by the management client (col. 6 lines 33-35, showing, e.g., reporting toner  where the task timing information is a designated start time and date that is a time and date designated to start the task (col. 5 lines 29-31 and col. 6 lines 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management and execution architecture of Kanai with Nakazawa’s explicit support for both task initiation dates and times in order to enable scheduling windows in which a task will execute in advance of said execution.
Kanai in view of Nakazawa thus show a designated start time (e.g., Kanai, col. 6 lines 33-36), but not where the time is provided as a time difference between a designated time and the current time and the current time at a server, 	and generating the designated start time and date by applying the time difference to the current time.	dayandtime.com shows where the time is provided as a time difference (pg. 4, see “add/subtract” which includes options ranging from years to seconds) between a designated time (the resultant calculated “new date”) and the current time and the current time at a server 
and generating the designated start time and date by applying the time difference to the current time (see the “Calculate new date” on pg. 4, which in the example would add 800 hours to a date/time to calculate the “designated start date and time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa, including their client/server operating environment and task scheduling, with the date calculation techniques of timeanddate.com in order to allow a user more flexibility in how they express a desired event starting date (dateandtime.com allowing expression via the “add/subtract” expression in years, months, weeks, days, hours, minutes, and/or seconds”).
 	Regarding claim 8, the limitations of said claim are addressed in the analysis of claim 1.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Nakazawa and timeanddate.com as applied to claim 1 above, and further in view of Nagashima (US-20150172133-A1).
	Regarding claim 2, Kanai in view of Nakazawa and timeanddate.com show the management client (Kanai, col. 5 lines 55-60).	Kanai in view of Nakazawa and timeanddate.com do not show wherein when a current time and date is after a time and date scheduled for the task and when there is a different task being executed or waiting to be executed for the electronic device, waiting for the scheduled task to be executed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa and timeanddate.com with the multi-task management of Nagashima in order to ensure reliable execution of multiple, simultaneous tasks.
	Regarding claim 6, Kanai in view of Nakazawa and timeanddate.com show the management client providing task execution instructions (Kanai, col. 6 lines 30-36 and col. 6 lines 52-57).
	Kanai in view of Nakazawa and timeanddate.com do not show wherein the task has multiple electronic devices as an execution target and, for each of the electronic devices, an instruction to update the task status of the task, and the task management information includes the task status for each combination of the task and the electronic devices.
	Nagashima shows wherein the task has multiple electronic devices as an execution target  (Fig. 12, showing targeting DevA1 through DevAx to perform the “authentication test” task) and, for each of the electronic devices, an instruction to update the task status of the task ([65] discussing, e.g., moving a task from a “waiting” state to an “executing state”), and 	the task management information includes the task status for each combination of the task and the electronic devices (Fig. 12, showing where each device has a corresponding “result” value related to the particular task).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa and timeanddate.com with the multi-device and multi-task management and tracking of Nagashima in order to ensure reliable execution of multiple, simultaneous tasks, and also to enable administrators to track task execution across multiple devices.

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Nakazawa and timeanddate.com as applied to claim 1 above, and further in view of Matsuda (US-8379537-B2).	Regarding claim 4, Kanai in view of Nakazawa and timeanddate.com show the management client providing task execution instructions (Kanai, col. 6 lines 30-36 and col. 6 lines 52-57) in communication with the management server (Kanai, col. 5 lines 49-52), as well as where the management server tracks task status (Nakazawa, col. 13 lines 21-45, col. 14 lines 18-21) 	Kanai in view of Nakazawa and timeanddate.com do not show when there has not been an instruction to update the task status even when a specific period of time has elapsed since the designated start time and date, the setting the task status in the task management information to a failure status of execution of the task. 	Matsuda shows when there has not been an instruction to update the task status even when a specific period of time has elapsed since the designated start time and date, the setting the task status in the task management information to a failure status of execution of the task. (Figs. 6 and 10 and col. 14 lines 36-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa and timeanddate.com with the task status monitoring of Matsuda in order to ensure task failures are detected and reported, enabling the failed tasks to be reattempted.
	Regarding claim 5, Kanai in view of Nakazawa and timeanddate.com as combined in claim 1 show the management client regularly instructs the management server to (Kanai, col. 6 lines 30-36 and col 6 lines 52-57).
	Kanai in view of Nakazawa and timeanddate.com as combined in claim 1 do not show updating the task status of the task while the task is executed.	Nakazawa shows show updating the task status of the task while the task is executed (Nakazawa, col. 13 lines 21-25, col. 14 lines 8-21).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa as combined in claim 1 with the task progress tracking of Nakazawa in order to ensure all elements of a task are properly completed, and if failure occurs, enabling better determination of what individual aspect of a task failed.	Kanai in view of Nakazawa and timeanddate.com do not show setting the task status in the task management information to a failure status of execution of the task when a specific period of time has elapsed since previously instructed by the management client to update the task status while the task status in the task management information is a status of the task being executed.	Matsuda shows setting the task status in the task management information to a failure 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa and timeanddate.com with the task status monitoring of Matsuda in order to ensure task failures are detected and reported, enabling the failed tasks to be reattempted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442